Citation Nr: 1403026	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for Department of Veterans Affairs (VA) purposes to include death pension.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel








INTRODUCTION

The Veteran served on active duty from October 1946 to September 1949.  He died in December 1998, and the Appellant is seeking recognition as his surviving spouse for VA purposes, to include death pension.

This matter is before the Board of Veterans' Affairs (VA) on appeal from an April 2010 decision by the VA Regional Office (RO) in Philadelphia, Pennsylvania, which concluded the Appellant was not entitled to recognition as the Veteran's surviving spouse for VA purposes including death pension.


FINDINGS OF FACT

Although the Veteran and the Appellant were marred in May 1965, the record reflects they divorced in 1985 and did not remarry prior to his death.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for VA purposes, to include death pension benefits, have not been met.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.54, 3.55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that as a general rule VA, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, however, for the reasons detailed below the Board finds that this appeal must be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Therefore, no further discussion of the VCAA is warranted in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102 , 1304, 1541; 38 C.F.R. § 3.54 .

A "surviving spouse" is a person whose marriage to a veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

The facts in this case are not in dispute.  The Veteran and the Appellant were married in May 1965.  However, they were divorced in 1985, and did not remarry at the time of the Veteran's death in December 1998.  In fact, the Veteran's death certificate lists his marital status as divorced.

The Board further notes that the Appellant does not dispute that she and the Veteran were divorced at the time of his death.  In fact, she acknowledged that they were divorced in 1985 on her original application for benefits.  Rather, she contends that she is entitled to VA benefits as she and the Veteran were married for over 20 years, they had a child together, and that they agreed to a non-contested divorced due to financial reasons due to the Veteran's chronic obstructive pulmonary disease (COPD), which the Board notes is identified as his immediate cause of death on his death certificate. 

The Board does not dispute the fact that the Appellant and the Veteran were married for more than 20 years and had a child together.  However, the law explicitly states that in order to be recognized as the surviving spouse of a veteran one must be married to the veteran at the time of the veteran's death.  Id.  Here, the Veteran and the Appellant were clearly not married at the time of his death in December 1998.  The Board acknowledges that the law does permit VA to look at circumstances where a married couple are separated at the time of a veteran's death, specifically when any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  However, in this case, the undisputed evidence of record reflects the Veteran and the Appellant were divorced at the time of the Veteran's death.  In short, it was not a case of separation that would permit consideration of these regulatory provisions.

In view of the foregoing, the Board has no choice but to conclude the Appellant does not satisfy the legal requirements for recognition as the Veteran's surviving spouse for VA purposes, to include death pension benefits.  As such, her claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

The Board does wish to note that the Appellant's arguments essentially constitute a theory of equitable relief.  Although the Board denies her claim as a matter of law as lacking legal merit, the Board is sympathetic to her claim.  However, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 ; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Recognition as the Veteran's surviving spouse for VA purposes, to include death pension benefits, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


